DETAILED ACTION

Drawings

The replacement drawings filed 01/26/22 are accepted.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 22-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Endres et al. (US 2007/0087173).
Endres et al. disclose a document comprising: a first security feature 30 on a first side of substrate comprising a pattern that displays a first image information (portrait) (Figs. 1 & 3); and a second security feature 32 on a second side of substrate comprising a pattern that displays a second image information (portrait) (Figs. 2 & 3), wherein the second image information is a mirrored image of the first image information (0035); the second security feature is a perforation pattern (demetallized metal layer) (0035) which may be viewed against a bright background (0021).
In respect to the amended subject matter, although Enders et al. disclose that the first and second feature are both formed via simultaneous laser method, however, although product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777  F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In the instant case, the result structure of a demetalized layer could have been formed via positive metallic ink printing, or through a different laser inscription method (power, laser type) from the other side.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 6-11, 13-14, 16-21, and 24, are rejected under 35 U.S.C. 103 as being unpatentable over Cobben et al. (US 6,786,513).
	In respect to claims 1 4, 6,8-9, 21. and 24, Cobben et al. disclose a document comprising: a first security feature comprising a perforation pattern which displays a first image information when viewed against a bright background (Abstract); and a second security feature “another image arranged on the document’ corresponds with the first security feature (and may optionally coincide) (Col. 3, 18-24).  Cobben et al. disclose that the second security feature may be formed by printing “graphic techniques” or laser engraving (Claim 19), (different methods than perforation of the first image) and thus both security features as obvious above could be applied by these techniques (including one of each).
Cobben et al. do not explicitly disclose a second security feature also provided on the opposite side of the document (both front and back), which is a corresponding mirrored image of the other second security feature, however, providing a second security feature corresponding with the first security feature on the other side is mere duplication and a mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza. 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  In the instant case, providing an additional second security image to the other side of the document would produce expected results, namely, the same exact feature on the other side of the document.  Cobben et al. teach that the second security feature corresponds with the first perforated pattern, thus, correspondence from the other side will naturally result in a mirror image of the other second security feature i.e. the first perforated pattern is mirror inverted if looking from the other side, thus correspondence with the image via a second security feature on each side will result in the two opposite side second security features themselves being mirrored images.     
In respect to claims 7 and 18, Cobben et al. disclose that the second security image may coincide, and thus be the same size, but may also simply “correspond” and not require the same size.  The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, namely, providing a corresponding image as larger or smaller than the source image, as is well known in the art.  Furthermore, the claims recite that the image is either smaller, larger, or the same, which is effectively all possibilities, which provides no specificity for any size.
In respect to claims 10, 11, and 19, Cobben et al. disclose modulating the perforation pattern with the first image information, including extending the perforation at angles differing from 90 degrees to produce grey-value modulation (Col. 1, 37-46).
In respect to claims 13 and 14, Cobben et al. disclose that the perforations may contain ink which is reactive to UV light (Col. 2, 57-63), of the substrate may be formed of multiple color layers which are visible depending on the depth of the perforation (Col. 3, 3-7).
In respect to claims 16 and 20, Cobben et al. disclose modulating the density of the perforations or diameters (Col. 1, 46-48), and that the perforations may be non-circular (Col. 2, 27-34).
In respect to claim 17, Cobben et al. disclose that a core layer of the document may have a color differing from a plastic laminate (Col. 4, 55-57).

 Claims 1-2, 4, 6-11, 13-14, 16-21, and 24, are additionally rejected under 35 U.S.C. 103 as being unpatentable over Cobben et al. (US 6,786,513) in view of Endres et al. (US 2007/0087173).
Cobben et al. disclose the claimed invention for the reasons stated above, and furthermore render obvious a corresponding second security feature on the opposing side, however, Endres et al. additionally teach providing a second security feature 12 e.g. an engraved portrait (Fig. 1), wherein Endres et al. further teach providing a metal layer 24 on an opposing side of the substrate which is simultaneously etched, creating a mirrored image (0035).  It would have been obvious to provide the corresponding second security feature taught in Cobben et al. with a further security feature on the opposing side, creating a mirrored image of the second security feature during formation in view of Endres et al. to provide a indelible element in perfect register with the front second security feature that hinders tampering (0007).
Response to Arguments

Applicant's arguments filed 01/26/22 have been fully considered but they are not persuasive. 
In respect to the 35 USC 102(a)(1) rejection over Enders et al., the argument that the first and second security feature are formed by different methods, is readily ceded by the examiner, but not relevant to claims 22 and 23.  As detailed above, an article claim may only be patentable distinct by the resultant product, not its method of production.  
In respect to the 35 USC 103 rejection over Cobben, the applicant argues that the duplication of identical parts (In re Harza) does not apply to Cobben, since “claim 1 recites three distinct security feature that are each different or unique in one or more ways”.  The examiner respectfully disagrees.  Cobben explicitly discloses the first perforation pattern as well as a second corresponding image (laser engraved, photo, or “graphic techniques”), thus two of the three distinct security features are explicitly disclosed.   The only feature not explicitly disclosed by Cobben is an additional second corresponding (mirror) image on the back side.  However, there is no unique or different property between the two second security features, as alleged.  The second may be a “mirror image”, however, this is a natural result of providing a corresponding image to the first perforated image, as when flipping the document over, the perforated image also mirrors.   Thus, Cobben provides for a corresponding second printed or engraved image to the first perforation pattern image on a side of the document. To flip the document and do the same exact method to the other side i.e. provide an additional corresponding second image to the first perforation pattern (mirrored) appears to be within the realm of the ruling in Harza.   The second image is engraved or printed, and thus a physical structure, a “part” of the document.  In both a front and rear operation, the second image corresponds to the first image in the same way, and no unexpected result is produced. 
The arguments against Cobben in view of Enders et al. rely on the same anaylsis above and are not persuasive for the same reasons.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637